DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 121-123, 125-129, 131, 132, 134, 136-141, 143, 145, and 147-152 are pending in the application.
Applicant’s amendment to the claims, filed on May 23, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks filed on May 23, 2022 in response to the non-final rejection mailed on November 22, 2021 have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 121-123, 125-129, 131, 143, 145, and 147 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 8, 2019.
Claim 136 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 8, 2019.
Claims 132, 134, 137-141, and 148-152 are being examined on the merits with claims 132 and 137 being examined only to the extent the claims read on the elected species of noscapine in claim 132 and norcoclaurine synthase in claim 137. 

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on May 6, 2021, November 24, 2021 and May 23, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs have been considered by the examiner.  

Claim Rejections - 35 USC § 103
Claims 132, 134, 137-141, and 148-152 are rejected under 35 U.S.C. 103 as being unpatentable over Smolke et al. (US 2008/0176754 A1; cited on the IDS filed on October 2, 2017; hereafter “Smolke”) in view of 
Liscombe et al. (J. Biol. Chem. 282:14741-14751; 2007; cited on Form PTO-892 mailed on December 23, 2019; hereafter “Liscombe”), 
Facchini (WO 2015/021561 A1; cited on the IDS filed on August 20, 2018; hereafter “Facchini”), and 
Winzer (WO 2013/136057 A2; cited on the IDS filed on November 18, 2019; hereafter “Winzer”), 
and as evidenced by Li et al. (Nat. Commun. 7:12137, 14 pages, 2016; cited on Form PTO-892 mailed on May 7, 2021; hereafter “Li”). 
The claims are drawn to (in relevant part) a method for preparing a noscapinoid product, the method comprising: 
culturing an engineered microbial cell that converts canadine to the noscapinoid product, 
wherein the engineered microbial cell has heterodimer activity associated with a pair of enzymes and wherein the engineered microbial cell comprises narcotoline 4’-O-methylase II (MT2) and at least one of narcotoline 4’-O-methylase III (MT3) and norcoclaurine 6-O-methyltransferase (6OMT), and
wherein the noscapinoid product is noscapine, wherein the engineered microbial cell comprises at least one of TNMT, CYP82Y1, CYP82X2, AT1, CYP82X1, noscapine synthase (SDR1), and wherein the engineered microbial cell comprises at least one of: CXE1 and CXE2; and
separating the benzylisoquinoline alkaloid product from cellular material of the engineered microbial cell (claim 132),
wherein the benzylisoquinoline alkaloid product is a phthalideisoquinoline product (claim 134), 
wherein the engineered microbial cell is a canadine-producing cell comprising a coding sequence for producing norcoclaurine synthase chromosomally integrated into the canadine-producing cell (claim 137), 
wherein the engineered microbial cell is selected from the group consisting of bacterial cells and yeast cells (claim 138),
wherein the product stream does not contain more than 5ppm of a molecule selected from the group of lignin, flavonoids, phenanthreoids, latex, rubisco, meconic acid, pseudomorphine, narceine, thebaol, and pollen (claim 139), 
wherein the product stream contains at least one portion of a microbial cell (claim 140), 
wherein the at least one portion of the microbial cell is present in the product stream in a detectable amount which is detectable by a method selected from the group consisting of: liquid chromatography-mass spectrometry, mass spectrometry, and spectroscopy (claim 141), 
wherein the engineered microbial cell comprises heterologous coding sequences encoding two distinct enzymes involved in the metabolic pathway that converts canadine to a noscapinoid product (claim 148),  
wherein the engineered microbial cell comprises heterologous coding sequences encoding three or more distinct enzymes involved in the metabolic pathway that converts canadine to a noscapinoid product (claim 149), 
wherein the engineered microbial cell comprises MT2 and MT3 (claim 150),
wherein the engineered microbial cell comprises MT2 and 6OMT (claim 151), and
wherein the engineered microbial cell is a yeast cell (claim 152).
The reference of Smolke discloses that chemical synthesis of benzylisoquinoline alkaloids (BIAs) is normally a costly and time-consuming process (paragraph [0008]). Smolke discloses that microbial biosynthesis enables green synthesis and the production of these molecules without extreme reaction conditions and toxic waste streams (paragraph [0010]). Smolke discloses production of BIAs within a microbial cell by expressing cloned and synthetic DNAs expressing enzymes of a metabolic pathway in a microbe such that L-tyrosine is converted to a BIA intermediate and the yeast can be engineered by adding additional metabolic steps for conversion of the BIA intermediate to a desired alkaloid end product (paragraph [0009]). Smolke discloses the microbe includes bacteria and yeast (paragraph [0029]). Smolke discloses a metabolic pathway for production of (S)-canadine through the intermediate (S)-reticuline using enzymes including norcoclaurine synthase (Figures 1, 12, and 16B; Example 7). 
Regarding new claim 152, Smolke discloses the microbe includes yeast (paragraph [0029]). 
The difference between Smolke and the claimed invention is that Smolke does not disclose further engineering the bacteria or yeast to add additional enzymes for the conversion of canadine to noscapine. More specifically, Smolke does not teach or suggest the limitations:
wherein the engineered microbial cell has heterodimer activity associated with a pair of enzymes and wherein the engineered microbial cell comprises narcotoline 4’-O-methylase II (MT2) and at least one of narcotoline 4’-O-methylase III (MT3) and norcoclaurine 6-O-methyltransferase (6OMT); 
wherein the noscapinoid product is noscapine, wherein the engineered microbial cell comprises at least one of TNMT, CYP82Y1, CYP82X2, AT1, CYP82X1, noscapine synthase (SDR1), and wherein the engineered microbial cell comprises at least one of: CXE1 and CXE2; and
separating the benzylisoquinoline alkaloid product from cellular material to provide a product stream having the benzylisoquinoline alkaloid product.
Regarding the claim 132 limitation “wherein the noscapinoid product is…noscapine, wherein the engineered microbial cell comprises at least one of TNMT, CYP82Y1, CYP82X2, AT1, CYP82X1, noscapine synthase (SDR1), and wherein the engineered microbial cell comprises at least one of: CXE1 and CXE2”, the references of Liscombe, Winzer, and Facchini generally teach nucleic acids encoding enzymes involved in an enzymatic pathway for the production of noscapine or a noscapine intermediate.  
The reference of Liscombe teaches recombinant expression of a nucleic acid encoding TNMT, which was shown to have catalytic activity (p. 14743, paragraph bridging columns 1 and 2), noting that TNMT converts canadine to N-methylcanadine (p. 14741, Abstract) and participates in the biosynthesis of noscapine (p. 14750, column 1, top).
The reference of Winzer teaches bacterial or yeast recombinantly expressing nucleic acids encoding enzymes in a pathway that converts canadine to noscapine, including CYP82Y1, CYP82X2, AT1, CYP82X1, CXE1, SDR1, PSMT1, PSMT2, and PSMT3 (e.g., p. 8, lines 24-30; p. 19, lines 27 and 28; Example 1). In the interest of clarity, it is noted that PSMT1, PSMT2, and PSMT3 are encompassed by the terms “MT1”, “MT2”, and “MT3”, respectively, as recited in the claims.
Regarding the claim 132 limitation “wherein the engineered microbial cell comprises narcotoline 4’-O-methylase II (MT2) and at least one of narcotoline 4’-O-methylase III (MT3) and norcoclaurine 6-O-methyltransferase (6OMT)” and claims 150 and 151, Smolke’s disclosed metabolic pathway includes Papaver somniferum norcoclaurine 6-O-methyltransferase (6OMT) (Figure 1; p. 6, top; Example 7) and Winzer teaches recombinant expression of a 10-gene cluster including PSMT2 and PSMT3 genes (Figure 3) for production of noscapine (p. 19, lines 36-37; Example 1; p. 37, lines 5-7).
Regarding the claim 132 limitation “separating the noscapinoid product from cellular material of the engineered microbial cell”, the reference of Facchini teaches HPLC for separation of alkaloids (p. 68, lines 11-16) and teaches production in yeast and analyzing reaction product by LC-MS/MS (Example 8 at p. 67). 
Regarding claim 134, Liscombe teaches noscapine is a phthalideisoquinoline (p. 14749, column 2, bottom). 
Regarding claim 137, as noted above, Smolke discloses a metabolic pathway for production of (S)-canadine through the intermediate (S)-reticuline using enzymes including norcoclaurine synthase. 
Regarding claim 138, as noted above, Smolke discloses production of BIAs by expressing cloned and synthetic DNAs expressing enzymes of a metabolic pathway in a yeast such that L-tyrosine is converted to a BIA intermediate and Winzer discloses recombinant expression in yeast (Winzer at p. 8, lines 24-30).
Regarding claim 139, since yeast does not produce lignin and none of the cited references teaches or suggests culturing yeast on lignin, noscapine or an intermediate thereof produced by a yeast would not contain more than 5 ppm of lignin. 
Regarding claim 140, given a broadest reasonable interpretation, the “portion” of a microbial cell encompasses any molecule within the microbial cell. As noted above, Smolke, Facchini, and Winzer each discloses production in a bacterium or yeast and as such, noscapine or intermediate thereof produced in a bacterium or yeast is considered to be a “portion” of the microbial cell.
Regarding claim 141, Facchini teaches HPLC for separation of alkaloids (p. 68, lines 11-16) and teaches analyzing reaction product by LC-MS/MS (Example 8 at p. 67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smolke, Liscombe, Winzer, and Facchini to modify the bacteria or yeast of Smolke’s method to add the enzymes of Liscombe and Winzer for the conversion of canadine to noscapine. One would have been motivated to and would have had a reasonable expectation of success to do this because Smolke discloses adding additional enzymatic steps for conversion of the BIA intermediate to a desired alkaloid end product and Liscombe and Winzer each discloses enzymes involved in metabolic steps for production of noscapine. 
Regarding the claim 132 limitation “wherein the engineered microbial cell has heterodimer activity associated with a pair of enzymes”, it is noted that the “pair of enzymes” is unlimited and can encompass any pair of enzymes the form a heterodimer. Even so, it is acknowledged that the combination of cited prior art does not explicitly teach the limitation “wherein the engineered microbial cell has heterodimer activity associated with a pair of enzymes”. However, according to MPEP 2112, the inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 103. As noted above, Smolke discloses expressing P. somniferum 6OMT and Winzer teaches co-expressing PSMT2 and PSMT3 genes and the evidentiary reference of Li is cited as providing extrinsic evidence that a yeast strain co-expressing PSMT2 and either of PSMT3 or P. somniferum 6OMT forms a heterodimer (p. 3, Figure 1; p. 7, column 1, middle and column 2, middle). Since the bacteria or yeast of Smolke modified to add the enzymes of Liscombe and Winzer co-expresses P. somniferum 6OMT, PSMT2, and PSMT3 genes, it is presumed that the PSMT2 forms a heterodimer with each of P. somniferum 6OMT and PSMT3. 
Therefore, the method of claims 132, 134, 137-141, and 148-152 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

RESPONSE TO REMARKS: The applicant argues that Winzer fails to disclose “bacterial or yeast recombinantly expressing nucleic acids encoding enzymes in a pathway that converts canadine to noscapine, including CYP82Y1, CYP82X2, AT1, CYP82X1, CXE1, SDR1, PSMT1, PSMT2, and PSMT3” as asserted in the rejection. The applicant argues that Winzer’s Example 1 is directed to the expression of enzymes in opium poppies and not bacterial or yeast cells. The applicant argues that new claim 152 recites the engineered microbial cell is a yeast cell and Winzer only discloses three sentences disclosing yeast cells. According to the applicant, since Example 1 does not disclose yeast and yeast is only cited three times in the disclosure, Winzer fails to sufficiently teach “bacterial or yeast recombinantly expressing nucleic acids encoding enzymes in a pathway that converts canadine to noscapine”.
The applicant’s argument is not found persuasive. The rejection does not rely only on Winzer’s Example 1 and/or three sentences of Winzer disclosing yeast. Rather, the rejection cites to multiple teachings of the reference of Winzer (and multiple teachings of the other cited prior art) including Winzer’s disclosure of a microbial cell, e.g., a bacterial or yeast cell, for expressing genes encoding enzymes for noscapine production. The applicant’s cited three sentences (for completeness, it is noted that Winzer also discloses yeast in claim 31) are evidence that Winzer explicitly teaches yeast as a microbial cell for expressing genes encoding enzymes for noscapine production and when the cited teachings of Winzer are taken as a whole, one of ordinary skill in the art would recognize that Winzer is teaching bacterial or yeast cells recombinantly expressing nucleic acids encoding enzymes in a pathway that converts canadine to noscapine, including CYP82Y1, CYP82X2, AT1, CYP82X1, CXE1, SDR1, PSMT1, PSMT2, and PSMT3.    
For these reasons, it is the examiner’s position that one of ordinary skill in the art would have had at least some degree of predictability before the effective filing date of the claimed invention.  

Conclusion
Status of the claims:
Claims 121-123, 125-129, 131, 132, 134, 136-141, 143, 145, and 147-152 are pending.
Claims 121-123, 125-129, 131, 136, 143, 145, and 147 are withdrawn from further consideration. 
Claims 132, 134, 137-141, and 148-152 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656